Citation Nr: 0628273	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  02-07 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a chronic genitourinary 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Army 
from March 1981 to March 2001.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (the RO).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  

Issues not on appeal

Also denied in the December 2001 rating decision were the 
veteran's claims of entitlement to increased disability 
ratings for service-connected right shoulder and left 
shoulder disabilities.  Though the veteran indicated his 
initial disagreement with the denial of these claims, he did 
not include them in his May 2002 substantive appeal.  
Accordingly, those issues are not before the Board on appeal.  
See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant 
to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA].  


REMAND

The veteran contends that he developed a chronic prostate 
disorder in service.

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) medical 
evidence of a current disability; (2) evidence of in-service 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

Review of the veteran's service medical records indicate a 
number of prostate complaints, including several diagnoses of 
"chronic prostatitis."  Accordingly, Hickson element (2) 
has arguably been met.  The veteran presented for a general 
VA medical examination in December 2000, where rectal 
examination was normal and the veteran was diagnosed with 
"history of chronic prostatitis versus lower urinary tract 
syndrome."  A VA urology consult dated in December 2002 
indicates the veteran did not have any symptoms of 
prostatitis at that time, and that some of the veteran's 
symptoms "may be related to medications."  Additional VA 
outpatient notes dated in April 2003 and May 2003 show 
diagnoses of "?prostatitis vs. cystitis" and "recurrent 
prostatitis."  

The veteran presented for a VA genitourinary examination in 
December 2005, where prostate examination was again normal.  
The examiner noted the veteran had "insufficient evidence to 
warrant a diagnosis of any acute or chronic disorder or 
residuals thereof.  The [veteran] does not currently have any 
specific genitourinary diagnosis, but does have symptoms that 
appear to be a continuation of symptoms that started in the 
service."  A notation of "recurrent prostatitis/lower 
urinary tract syndrome" was made at that time.  

The Board agrees with the veteran's representative that the 
medical findings thus far are not clear.  See the July 31, 
2006 Appellant's Brief.  This case presents certain medical 
questions which cannot be answered by the Board.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions].  These questions concern whether 
the veteran has a current chronic genitourinary disorder, and 
if so, whether such is related to the prostate symptomatology 
noted throughout the veteran's service medical records.  This 
question must be addressed by an appropriately qualified 
physician.  See Charles v. Principi, 16 Vet. App. 370 (2002); 
see also 38 C.F.R. § 3.159(c)(4) (2005) [a medical 
examination or opinion is necessary if the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim].  

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for a 
physician with appropriate expertise 
to review the veteran's VA claims 
folder and provide an opinion, with 
supporting rationale, as to whether 
the veteran has a chronic 
genitourinary disorder (as opposed to 
intermittent, unrelated episodes).  
If the examiner finds that a chronic 
genitourinary disorder exists, an 
opinion should be rendered as to 
whether such disorder is related to 
the prostate symptomatology in 
service.  

If the reviewer believes that 
physical examination and/or 
diagnostic testing of the veteran is 
necessary for any of these opinions, 
such should be scheduled.  A report 
should be prepared and associated 
with the veteran's VA claims folder.  

2.  After the development requested 
above has been completed to the 
extent possible, and after 
undertaking any additional 
development it deems necessary, VBA 
should then readjudicate the issue of 
entitlement to service connection for 
a chronic genitourinary disorder.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
and given an appropriate opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
further consideration, if otherwise 
in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


